DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 12/23/2021 (“Amendment”). Claims 1-15 and 18 are currently under consideration. The Office acknowledges the amendments to claims 1, 4-7, 9, 10, and 14, as well as the cancellation of claims 16 and 17 and the addition of new claim 18. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus” in claim 1 (the function being measuring pulmonary function, airway inflammation, and/or ventilation, as recited).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “an apparatus,” a spirometer as described in Example 3).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, there is no written description to support the steps of indicating or revising a treatment regimen. The specification only uses the term “assess,” which does not imply that there is indication or revision of the treatment regimen.
Claims 15 and 18 are rejected because they depend on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, it is unclear what the revised treatment regimen is, since the claimed method is itself a treatment regimen. I.e., The phrase “treatment regimen” is used to refer both to a treatment method (as in the preamble) and to e.g. a particular inhaler dosage or medicinal composition amount (as in the body of the claim - this is the understanding for purposes of examination), which is unclear.
Claims 15 and 18 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0052162 (“Shin’162”).
Regarding claim 1, Shin’162 discloses [a] device, comprising: a hydrofluoroalkane (HFA) detector that is integrated with an apparatus (Fig. 1, gas sensor for detecting HFA - see ¶ 0014 and e.g. Abstract, describing the sensor as part of a device) that measures pulmonary function, airway inflammation, and/or ventilation (¶ 0014, measuring HFA-134a, which in e.g. an asthma inhaler is associated with airway inflammation/asthma - see ¶ 0017, treating asthma based on the measurement, and claim 14, identifying asthma treatment efficacy).
Regarding claims 2-4, Shin’162 discloses all the features with respect to claim 1, as outlined above. Shin’162 further discloses wherein the HFA detector comprises a gas sensor, wherein the gas sensor comprises a sintered metal oxide and/or solid electrolyte that detects HFA-134a, wherein the HFA-134a is detected through a change in electrical conductivity or a change in voltage when gases are adsorbed on the sensor's surface (¶ 0014, metal oxide gas sensor that detects changes in electrical conductivity based on surface adsorption - see Fig. 1).
Regarding claim 8, Shin’162 discloses all the features with respect to claim 1, as outlined above. Shin’162 further discloses wherein the device is a handheld device (¶ 0014). 
Regarding claim 10, Shin’162 discloses [a] method of assessing lung health in a subject, comprising: providing the device of claim 1 (as above: Fig. 1, gas sensor for detecting HFA - see ¶ 0014 and e.g. Abstract, describing the sensor as part of a device); and using the device to assess lung health in the subject (as above, claim 14, identifying asthma treatment efficacy).
Regarding claims 11-13, Shin’162 discloses all the features with respect to claim 10, as outlined above. Shin’162 further discloses wherein the subject is a child, wherein the subject is an adult, wherein the subject is the user of the device as a means for a patient to assess their own health and/or follow a treatment plan by their physician (¶ 0043, adults and children using the device at home - also see claim 14, where compliance is related to a treatment plan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin’162 in view of US Patent Application Publication 2017/0273597 (“Schuelke”).
Regarding claim 5, Shin’162 teaches all the features with respect to claim 1, as outlined above. Shin’162 does not appear to explicitly teach wherein the apparatus comprises a spirometer. 
Schuelke teaches using a spirometer to diagnose asthma and perform a variety of pulmonary function tests (¶ 0159). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shin’162 with a spirometer for the purpose of being able to perform additional pulmonary function tests in addition to the asthma detection and compliance contemplated, thereby more comprehensively monitoring the patient (Schuelke: ¶ 0159).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin’162 in view of US Patent Application Publication 2016/0228037 (“Bubis”).
Regarding claims 6 and 7, Shin’162 teaches all the features with respect to claim 1, as outlined above. Shin’162 does not appear to explicitly teach wherein the apparatus can detect nitric oxide or alveolar CO2 waveforms.
Bubis, in a homecare asthma management system (Title), teaches measuring both exhaled nitric oxide (¶ 0060) as well as a CO2 parameter (¶ 0061 - also see Fig. 1, showing a capnogram).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor both nitric oxide and alveolar CO2 in Shin’162, as in Bubis, for the purpose of enabling identification and/or prediction of upcoming exacerbations, thereby enabling preemptive measures to be taken (Bubis: ¶ 0007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin’162 in view of US Patent Application Publication 2015/0330964 (“Shin’964”).
Regarding claim 9, Shin’162 teaches all the features with respect to claim 1, as outlined above. Shin’162 does not appear to explicitly teach wherein the device further comprises an aerosol dispenser or a pump dispenser.
Shin’964 teaches using an asthma inhaler to dispense aerosol containing a medicinal composition (Fig. 6 shows effects of using an asthma inhaler and how tracking the propellant HFA can track inhaler compliance - also see the Abstract, ¶ 0006, etc., describing the medication that the inhaler provides, ¶ 0021, describing HFA as the aerosol propellant, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an asthma inhaler (which is an asthma aerosol dispenser containing a medicinal composition) in Shin’162, for the purpose of effectuating the treatment already contemplated (Shin’964: Abstract).

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin’162 in view of International Patent Application Publication WO 2013/142801 (“Mayer”).
Regarding claim 14, Shin’162 teaches [a] treatment regimen for a subject being treated with an inhaled medication comprising a hydrofluoroalkane (HFA) propellant for a lung related condition or disease (¶¶s 0012, 0034), comprising: assessing a subject using the device of claim 1 (as above: Fig. 1, gas sensor for detecting HFA - see ¶ 0014 and e.g. Abstract, describing the sensor as part of a device; claim 14, identifying asthma treatment efficacy); … .
Shin’162 does not appear to explicitly teach indicating or revising a treatment regimen for the subject based upon the assessment of the subject using the device.
Mayer teaches adjusting a treatment regimen based on inhaler compliance patterns (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to revise the treatment regimen of Shin’162 based upon the assessment of the subject, as in Mayer, for the purpose of ensuring a safe and effective regimen (Mayer: Abstract).
Regarding claim 15, Shin’162-Mayer teaches all the features with respect to claim 14, as outlined above. Shin’162-Mayer further teaches wherein the lung related condition or disease is asthma (Shin’162: Abstract, ¶ 0014, etc.; Mayer: ¶ 0047).
Regarding claim 18, Shin’162-Mayer teaches all the features with respect to claim 15, as outlined above. Shin’162-Mayer further teaches wherein the inhaled medication comprises inhaled corticosteroids (Shin’162: ¶ 0004; Mayer: page 56, 30)a.vii.1., corticosteroids as an asthma medication).

Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered. The amendments with respect to the objections to the specification are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(d) are persuasive, and the rejections are accordingly withdrawn. New rejections under 35 USC 112(a) and 112(b) are issued as necessitated by amendment. 
In response to the arguments regarding the rejections under 35 USC 102, they are not persuasive. The sensor of Shin’162 is integrated with an apparatus that measures pulmonary function, airway inflammation, and/or ventilation. The Abstract of Shin’162 indicates that the sensor is part of a device (“Disclosed herein are devices comprising a solid state gas sensor…”). Then, the rest of the disclosure describes this device as measuring a component of exhaled breath (Abstract, ¶ 0005, etc.). Measuring this component is considered measuring pulmonary function, airway inflammation, and ventilation. It measures ventilation because it measures (a component in) the user’s breath. It measures pulmonary function and airway inflammation because it measures the efficacy of asthma treatment (i.e., has function improved, etc.).
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Shin’162 makes clear that its sensor is integrated with a device in the field of asthma monitoring (¶ 0008, etc.). The device of Schuelke is also used in detecting asthma (¶¶s 0159, 0160). Shin’162 does not teach away from its sensor being used in a device like that of Schuelke, and Schuelke provides motivation for why its device should be used with the sensor of Shin’162.
Bubis acknowledges that typical daily monitoring of asthma is performed using spirometry (¶ 0005). Although it seeks to expand on what is typically done, it nonetheless teaches the common use of spirometry in combination with asthma monitoring. Further, Bubis need not describe asthma inhaler compliance for its teachings to be obvious for improving an asthma inhaler compliance device. And, nowhere does Bubis say that detecting nitric oxide and monitoring alveolar CO2 waveforms is mutually exclusive with other asthma monitoring techniques. 
Regarding Shin’964, it is maintained that it teaches using a dispenser together with monitoring compliance. It need not teach a particular sensor. 
It is noted that Applicant still has not described their own device in a way that makes it clear how the components are related or combined. There is no description as to how the sensor is integrated with the spirometer, how the spirometer detects nitric oxide and alveolar CO2, how it dispenses aerosol, etc. Arguing against a combination of teachings is especially non-persuasive when the present disclosure itself does not describe how the multiple components are combined. 
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791